Citation Nr: 0301199	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  02-04 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a variously 
diagnosed psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Oregon Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1976 to December 1977.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2000 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in Portland, Oregon.


FINDINGS OF FACT

1.  An unappealed rating decision in July 1981 denied 
service connection for a variously diagnosed psychiatric 
disorder, to include schizophrenic reaction and anxiety, 
essentially on the basis that such disability was not 
related to service.  

2.  Evidence received since the July 1981 decision either 
duplicates or is cumulative to evidence previously of 
record, does not bear directly and substantially on the 
matter of a nexus between the veteran's psychiatric 
disorder and service, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence submitted since the July 1981 decision is not new 
and material, and the claim of service connection for a 
variously diagnosed psychiatric disorder, to include 
schizophrenia, may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became 
law.  Regulations implementing the VCAA have now been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The VCAA eliminated the concept of a well-
grounded claim, and provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  The VCAA and implementing regulations 
apply in the instant case.  See VAOPGCPREC 11-2000.  

The case has now been reviewed under the VCAA.  The 
veteran was advised of this in a statement of the case 
(SOC) issued in February 2002.  After reviewing the 
record, the Board finds that there has been substantial 
compliance with the pertinent mandates of the VCAA and 
implementing regulations.  Well-groundedness is not an 
issue.  Discussions in the March 2000 rating decision, the 
February 2002 SOC, and a supplemental statement of the 
case issued in June 2002, gave notice to the veteran of 
the evidence necessary to substantiate his claim, and of 
what was of record.  

VA's duty to notify the veteran includes the duty to tell 
him what evidence, if any, he is responsible for 
submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  That was done in this 
case.  In accordance with the requirements of the VCAA, 
the veteran was notified in a December 2001 letter what 
evidence he needed to submit in order to reopen his claim, 
and what evidence VA would obtain.  The letter explained 
that VA would make reasonable efforts to help him get 
pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA's notice requirements are 
met.  The duty to assist does not attach unless a claim is 
reopened.

Background

By an unappealed decision in July 1981, the RO denied 
service connection for schizophrenic reaction (with 
anxiety reaction and tension headaches) on the basis that 
there was no nexus between the veteran's current 
psychiatric disorder and service.  The July 1981 RO 
decision is the last final decision of record on the claim 
of service connection for schizophrenia.  

Evidence of record in July 1981 included service medical 
records.  Those records include a report by a military 
recruiter who opined that the veteran was "intelligent and 
hard working," and would be an "outstanding" asset to the 
U.S. Army.  A report of examination on the veteran's 
entrance onto active duty is negative for diagnosis of a 
psychiatric disorder.  The same examination report 
indicates that the veteran sustained a concussion and 
experienced transient amnesia when he was 5 years old.  A 
note from the veteran's high school principal at the time 
reported that he had "problem areas" in school, including 
truancy.  In a November 16, 1977, report of examination on 
the veteran's separation from service, it is noted that he 
gave a "lurid medical history" and had an inappropriate 
response and affect.  The veteran reported a history of 
hallucinations and rabid symptoms due to syphilis, the 
symptoms of which occurred one week after sexual contact.  
In a December 1977 report written by a superior officer, 
it is noted that the veteran was "the most incompetent 
soldier I have ever known in my Army career.  He is 
unclean, untidy, tardy, unreliable and either extremely 
dumb or retarded.  It is incredible that he was ever 
graduated from basic training."  In a service record 
explaining the reason for the veteran's separation from 
service, it is noted that he was discharged under an 
expeditious discharge program for failure to maintain 
acceptable standards for retention.  The service records 
indicate specifically that he was discharged due to lack 
of self-discipline and failure to adjust to military life.  
In a November 1977 note, the veteran wrote that "I wish to 
take this chance to thank you for the opportunity to apply 
for this discharge."  

An April 1981 VA psychiatric examination report indicates 
that the examiner found the veteran to be a "poor 
historian."  The veteran complained chiefly of headaches, 
anxiety, and "being a sore-head."  He admitted freely to 
drug abuse, including extensive use of LSD and hashish.  
The examiner reported that the veteran denied 
psychological problems, and he was somewhat defensive and 
non-responsive to questions regarding psychological 
difficulties.  His thoughts dealt primarily with feelings 
of inferiority and inadequacy.  There was no indication of 
delusions.  The diagnosis was latent schizophrenic 
reaction, probably secondary to drug abuse; anxiety 
reaction associated with the schizophrenic reaction; and 
mixed personality disorder.  
As noted, the RO denied service connection for a 
psychiatric disorder in July 1981, holding that although 
the veteran carried a current diagnosis of latent 
schizophrenic reaction and anxiety reaction, there was no 
evidence that his psychiatric disorder was related to 
service.  

In his March 2000 application to reopen the claim of 
service connection for a psychiatric disorder, the veteran 
contended that his schizophrenia began while he was on 
active duty in Germany.  He reported that he told a 
superior officer that he was having visual hallucinations, 
and he was ordered to report for a psychiatric evaluation.  

Evidence received subsequent to the July 1981 decision is 
as follows:  

? Copies of service medical records that were already 
associated with the claims file when the RO issued the 
July 1981 decision.

? Additional service medical records, including a mental 
status examination report dated on November 16, 1977, 
which is negative for diagnosis of any psychiatric 
disorder.  The report notes that the veteran's behavior 
was normal, and he was fully alert and oriented.  His 
mood was level, his thought process was clear, and his 
thought content was normal.  The veteran was found to be 
mentally responsible and able to distinguish right from 
wrong.  

? A report of the veteran's VA hospitalization from 
February to April 1982, revealing that schizotypal 
personality disorder and severe drug and alcohol abuse 
were treated.  

? Medical records from a private physician and a private 
mental health clinic showing that, between September 
1998 to February 2000, the veteran was diagnosed with, 
and received therapy for, schizophrenia.  

? Medical records from a state vocational rehabilitation 
division, showing diagnoses of chronic schizophrenic 
disorder, disorganized type; mixed alcohol substance 
abuse, unspecified; and antisocial personality traits.  

? A letter from the veteran's father, who reported that 
the veteran had no psychiatric problems prior to 
service, but had been unstable, erratic and belligerent 
since his separation from service.  The veteran's father 
opined that "all of the [veteran's] troubles seem to 
have begun during his period of military duty - why I do 
not know."  

? Written statements from the veteran reiterating his 
contention that service connection is warranted for 
schizophrenia because such disability was incurred in 
service.  

Legal Criteria and Analysis

As noted above, the veteran's claim of service connection 
for schizophrenia was last denied in July 1981.  The 
veteran was properly notified of that decision and of his 
appellate rights.  He did not appeal it.  Accordingly, it 
is final.  38 U.S.C.A. § 7105.  Generally, when a claim is 
disallowed, it may not be reopened and allowed, and a 
claim based on the same factual basis may not be 
considered.  id.  

Under 38 U.S.C.A. § 5108, "[I]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  "New and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative 
nor redundant, and, by itself or in connection with 
evidence previously assembled, such evidence must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  
[An amended version of 38 C.F.R. § 3.156(a) is effective 
only for petitions to reopen filed on or after August 29, 
2001.  Hence, it does not apply in the instant case.  38 
C.F.R. § 3.156(a).]
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The U.S. Court of Appeals for Veterans Claims has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In the circumstances of this case, as service connection 
for schizophrenia was denied based on findings that there 
is no connection between the veteran's psychiatric 
disability and service, for new evidence to be material, 
it would have to tend to show either that there is such a 
link.  

Copies of the veteran's service medical records showing 
that he was discharged from service due to unsuitability 
were associated with the claims folder and were considered 
prior to the RO's July 1981 decision.  Photocopies of 
those service records are merely duplicate evidence, and 
not "new."  

Additional service medical records, medical evidence 
reflecting outpatient treatment at mental health clinics 
by private medical professionals, and medical evidence 
showing hospitalization at VA medical facilities, are 
"new" in the sense that they contain evidence which the RO 
did not have before it when issuing the July 1981 
decision.  However, such medical records simply tend to 
establish that the veteran has current psychiatric 
disability, a fact not in dispute.  The additional service 
medical record that shows results of a psychiatric 
evaluation on November 16, 1977, is negative for diagnosis 
of any mental problem.  That fact is not probative of the 
veteran's claim; if anything, it weighs against it. 

Regarding the contentions of the veteran and his father 
that the veteran has a current psychiatric disorder that 
is related to service, such lay statements are not 
competent evidence inasmuch as opinions regarding such 
matters require medical expertise, and laypersons lack 
such expertise. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

The Board finds that no item of additional evidence 
received subsequent to the RO's July 1981 decision bears 
directly and substantially upon the specific matter at 
hand, i.e., whether current psychiatric disability is 
related to service.  Hence, the additional evidence is not 
so significant that it must be considered in order to 
fairly decide the merits of the claim; is not new and 
material; and the claim may not be reopened.


ORDER

The appeal to reopen a claim of service connection for a 
variously diagnosed psychiatric disorder, to include 
schizophrenia, is denied.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

